Citation Nr: 1446055	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  11-09 304	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable disability rating for hypertension.


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from July 1991 to August 1995.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 RO decision.  The Veteran presented sworn testimony during an RO hearing in September 2010.  The Veteran and his wife presented sworn testimony during an August 2014 hearing on appeal before the undersigned Veterans Law Judge.  

The Board observes that in August 2014 the Veteran filed new claims for an increased rating for post traumatic stress disorder and for service connection for headaches and for major depression.  It appears that the RO is actively working on these claims.  


FINDINGS OF FACT

1.  The Veteran's service-connected hypertension is not, and has not been, manifested by either diastolic pressure of predominantly 100 or more or systolic pressure of predominantly 160 or more. 

2.  The Veteran uses medication to control his hypertension, but he does not have a medical history of diastolic blood pressure that has been predominantly 100 or more.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for hypertension have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.7, 4.104, Diagnostic Code 7101 (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify was satisfied prior to the initial RO decision involving the service connection claim by a January 2010 letter to the Veteran that informed him of his and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter also provided notice of information and evidence needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant VA treatment records, VA examination reports, the Veteran's written contentions and his hearing testimony.  The examination provided to the Veteran is adequate for the purposes of deciding the claims on appeal as the VA examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In terms of the duty to notify, case law requires some discussion of the April 2014 Board hearing.  The Veterans Law Judge presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  In this case, the issue on appeal was identified and discussed, and the Veteran was able to testify as to the history of his disability and to explain his discontent with the noncompensable rating assigned.  Relevant information was elicited from the Veteran by the undersigned.  Sources of evidence relevant in this regard were discussed during this process.  As such, these actions fulfilled the duties under 38 C.F.R. § 3.103(c)(2).

As such, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims decided herein and no further assistance to develop evidence is required.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006) the United States Court of Appeals for Veterans Claims (hereinafter, "the Court") held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 491.  Therefore, no further notice to the veteran of the evidence necessary to support the initial rating for hypertension is required.  

Analysis

Disability evaluations are assigned to reflect levels of current disability.  The appropriate rating is determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In December 2009, the Veteran filed for service connection for hypertension, asserting that his hypertension was proximately caused by medication prescribed for treatment of his service-connected post traumatic stress disorder.  Service connection was granted in an April 2010 RO decision and the Veteran has appealed the noncompensable rating which was assigned for his hypertension under the provisions of Diagnostic Code 7101. 

Under this Diagnostic Code, a 10 percent rating is assigned when diastolic pressure is predominantly 100 or more; when systolic pressure is predominantly 160 or more; or when an individual with a history of diastolic pressure predominantly 100 or more requires continuous medication to control his hypertension.  A 20 percent rating is assigned when diastolic pressure is predominantly 110 or more; or when systolic pressure is predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

The Veteran contends that his hypertension was diagnosed and treated before it worsened to the point that he manifested diastolic pressure predominantly 100 or more.  He argues that this early treatment protected his health and that he should not be penalized for having received excellent medical care.  He also contends that he does not want to stop taking his blood pressure medication just to see how high his blood pressure would go.

The Veteran's VA treatment records reveal that he currently carries a diagnosis of hypertension and that he takes medication with good results for control of the disease.  The initial diagnosis and prescription were given in July 2009.  During that visit, his blood pressure readings were 140/85, 134/92, and 156/76.  All blood pressure readings taken after July 2009 fall within normal limits, and well under the diastolic pressure of predominantly 100 or more or systolic pressure of predominantly 160 or more which is required for the assignment of a compensable disability rating.  

Prior to July 2009, the Veteran's diastolic blood pressure readings did not exceed 100 either.  The highest diastolic reading during the period from 2003 through July 2009 was 140/90, recorded in December 2007.  

The Veteran was provided with a VA examination in February 2010.  During the examination, his blood pressure was measured as within normal limits, and the examiner confirmed that the Veteran was taking his medication as prescribed.  A diagnosis of essential hypertension controlled on a medical regimen was rendered.

It is not disputed that the Veteran's hypertension is controlled by medication. However, medication alone does not merit a compensable rating.  A compensable rating also requires a history of diastolic pressure predominantly 100 or more, or systolic pressure that is predominantly 160 or more.  In this case, the Veteran's diastolic pressure has never been measured as high as 100 and his systolic pressure has never been measured as high as 160.  

The Board acknowledges the Veteran's argument that he is lucky his hypertension was initially treated at a lower level, and he should not be penalized for that in terms of his VA compensation.  Indeed, he is fortunate to have received good medical care and he is fortunate that his hypertension is under good control at this time.  He would be quite reckless to forgo his medication simply to attempt to receive a higher disability rating; his health could suffer greatly through such a maneuver.  The law does not require this and the VA does not wish for him to imperil his health this way.  However, while the Board is sympathetic toward the Veteran, it is bound by the law, and this decision is dictated by the relevant statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  38 U.S.C.A. §§503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  In other words, the Veteran's quarrel is with the substance of the law and regulations governing his disability rating, rather than with the administration of these laws and regulations.  The Board has no discretion in such a matter.

In short, the criteria for a compensable rating for hypertension have not been met, the preponderance of the evidence is against the claim, and the Veteran's appeal must be denied.


Extra-schedular consideration

Generally, evaluating a disability using either the corresponding or analogous Diagnostic Codes contained in the rating schedule is sufficient.  See 38 C.F.R. § 4.20, 4.27.  For exceptional cases, VA has authorized the assignment of extraschedular ratings and provided the following guidance for awarding such ratings:

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, [C & P], upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).

As the Court recently explained in Thun, a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  Anderson v. Shinseki, 22 Vet. App. 423 (2009).  

Here the Board finds that, the symptomatology and impairment caused by the Veteran's hypertension are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  In this case, the Veteran does not have impairment related to hypertension, because his hypertension is controlled by medication.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that the regulations as written do not fit his situation.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  The Board has considered this information in making all the pertinent determinations in this case, and the information does not present any basis for finding that referral for extraschedular consideration is warranted.  Therefore, the first prong of Thun is not satisfied and the Board declines to remand this issue for referral for extraschedular consideration.

The Board also finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration of any combined effect is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).


ORDER

An initial compensable disability rating for hypertension is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


